DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed November 18, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
1) Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 6,706,277). The Rejection is maintained. 
Day et al. disclose confectionary compositions comprising a polyphosphate as oral care compositions. The polyphosphate particle size, solubility and hardness properties confer a crunchy texture to the polyphosphate, and thus to the confectionery itself. The polyphosphate comprises 1 to 50% of the compositions (col. 6, lines 12-18).  It is preferred that the particulate polyphosphate form has a minimum particle size such that the particles are retained by a 0.1 mm mesh (100 micron), and most preferably a 0.2 mm mesh (200 micron) wherein the meshes are selected from the DIN 4188 mesh series (col. 6, lines 59-66). Furthermore, the particulate polyphosphate preferably has a maximum particle size such that it passes through most preferably a 0.4 mm mesh (400 micron) (col. 7, lines 1-10). The compositions are preferably formulated into pressed tablets (col. 8, lines 50-12). Anti-calculus agents include sodium tripolyphosphate and tetrasodium pyrophosphate (col.10, lines 52-65) and may comprise 0.1 to 7% by weight of the composition (incorporated by reference Gaffar et al. (US 5,094,844), col. 2, lines 55-66).  Bulk sweetening agents include sorbitol and comprises 10 to 80% by weight of the composition. Compressed tablets comprise a sodium polyphosphate, sorbitol and xylitol (polyols) (Example XIX). The composition may comprise materials that remove or 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  Day et al. do not disclose the exact ranges recited by the instant claims. However, Day et al. disclose a range from about 100 microns to 400 microns whereas the claims recite below 150 micrometers. The ranges overlap and therefore the amounts recited by the instant claims are obvious over the range disclosed by Day et al.

Response to Arguments
The Examiner submits that the size of the particulate phosphate of Day et al. overlaps that of the instant claims. Day et al. disclose greater than 100 microns to 400 microns. Therefore, it would encompass polyphosphates or greater than 100 to less than 150 microns. The polyphosphates are incorporated into tablets. Therefore, Day encompasses the tablets of the instant claims. In regard to the surface conditioning of Day, it is not clear how this function is related to the particle size of the polyphosphate and Applicant’s invention. There is nothing in the claims that teach away from the tablet of the instant claims having surface conditioning. In regard to improving the roughness, this property is obvious because one would reasonably conclude that reducing the particle size of a component would reduce the roughness. This is also supported by Winston et al. as discussed below. In regard to no overlap, particles 0.11 mm can be retained on a 0.1 mm mesh. This would convert to 110 micrometers, which is less than 150. Therefore, the range of between 0.1 mm to 0.4 mm (100 to 400 micrometers) 
 

2) Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 6,706,277) in view Winston et al. (US 5,180,576). The rejection is maintained. 
Day et al. disclose confectionary compositions comprising a polyphosphate. The polyphosphate particle size, solubility and hardness properties confer a crunchy texture to the polyphosphate, and thus to the confectionery itself. The polyphosphate comprises 1 to 50% of the compositions (col. 6, lines 12-18).  It is preferred that the particulate polyphosphate form has a minimum particle size such that the particles are retained by a 0.1 mm mesh (100 micron), and most preferably a 0.2 mm mesh (200 micron) wherein the meshes are selected from the DIN 4188 mesh series (col. 6, lines 59-66). 
Day et al. differ from the instant claims insofar as it does not disclose the polyphosphates of claim 4 or the particle size of claim 8.
Winston et al. disclose compositions that may comprise tetrasodium pyrophosphate as an anti-calculus agent. The tetrasodium pyrophosphate decahydrate is salted out with mean particle sizes within the range of about 20 micrometers to 100 micrometers and with more than 90% of the particles, by count, having a particle size of less than about 200 micrometers in diameter and, preferably, with 90% of the particles, by count, having a particle size of less than about 150 micrometers. The small particles of the tetrasodium pyrophosphate decahydrate do not possess the gritty feel previously found objectionable in dentifrice formulations (col. 4, lines 1-13).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have used tetrasodium pyrophosphate with a particle size of less 

Response to Arguments
The Examiner submits that the response to Day et al. applies here. Winston cures the deficiencies of Day by disclosing smaller particle sized polyphosphates and the benefits of using them. Using the lower range of Day et al. would not only satisfy the objective of Day, it would also add the benefit of alleviating the gritty feel. In regards to reasons to combine, both references disclose oral care compositions, therefore, the components disclosed in both references are interchangeable. In regards to grittiness, Winston teaches this is related to particle size. Therefore, this is not an unexpected property because one would reasonably conclude that grittiness would decrease when particle size decreases. Thus, the rejection is maintained. 

Claims 1-8 are rejected. 
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/LEZAH ROBERTS/Primary Examiner, Art Unit 1612